LQUE DU ZALRE
LEDIR DR

DES AFFAIRES FONCIERES
[fi] REGIONALE vers
8 FONCIERES-MwANDARA
Héss-------- LIRU-DI7 + PABN,
D. 1.005 - MoAnDAKA. 10n8 DE 1 1nG8a0
” sSous-REGIU LE : \5hnk .
PMU CTT LILILLEELEREES PPTTLLIL . PPT nn,
PPPITIILLLLIL
lONTRAT DE DOnCESSION ORDINAIRE n°Db/ T0: ut / 1 193.
TERME DE vAIL VINGTaUI.:Q (25) Ans,= "+
na nenene sent LTÉE YETTTIELLLL ATTTELILLL
PPPITIIILIIL …
[, CN, hate - o
ÆLA REPUoLIQUE [A AIRE, repr nt par 1. er vat eur .. tr
Immoviliers de la ir onscription fons?er je Moandaka à Muendaka
agissant on vertu des pouvoir j lui at nfér ssl Core OS
m°2.444/00 4 0042/87 du octour 1987, ; i a en et |
premier por tant délégation de juvoirss Ci=apre n « avu-
BRIQUE" de première Par ts
a S--- —- - - - - - nt
2. La société par actions à responsabilité Limitee MPLANTATIONS LEVER
ZAIRE" en abrége “pLz'" constituée dans 1e Cadre de La Légisiation
statuts et leurs modifications ont été publiés 2
douze du quinze

du Zaïre numere
inscrite au 7 uveau Registre

à
ayant son siège social *
kusa Bp.8.611-Kinshasas c
seconde parts"

zatroise dont les
journal officiel
juin mil neuf Cent quatr

Commerce de Kinshasa ©:
Kinshasa» 16 avenue Lieutenant

après denommée "LE CONCESSIONN
J1 a été convenu ce qui suit
Article 1- u soussignée de seconde part qui 2

fe un droit de concession ordinaire d'une durée de yingt-cina(25) an
renouvelable commençant à Courir le jour de $a signature et portant
parcelle n°- 135. du plan cadastrals située à Pakus z0n® d'Ingende
destination commercial, d'une superficie a&un hectare vingt-cinq ar
dont les jimites sont représentées par un jiséré rouge au croquis ©
annexé dresse à l'échelle de 1 à OT nc UT
Article 2. Le présent contrat ne sera effectif qu'après paiement pe
concessionnaire ordinaire d'un montant de 12.500 NZ représentant L:

B de référence et 1es taxes rénumératoires AD RES
à Article 3. Le concessionnaire ordinaire & j'obligation
p) la parcelle concèdée une mise €n valeur au moins égale
cès=verbal de constat dressé 1e 13 déc.199%s 5
transformation u

10

de la République
e-vingt=uns
1e numéro 2493»
Colonel Lu
AIRE ORDINAIRE" de

LA REPUBLIQUE concède a

de mainteni
à celle Cor
auf en Cas
jtérieure

Dar 1e pro

Ë molition en vue d'une reconstruction 04

Ê £
ñ grticle &, Tout Changement de destination est subordonné à 1'obte
ë FA consenti 1e présent so de
; dicle 5. pour tout 6e qui ne résulte PA des artièles qui Lier
égi par 1es dispositions de la L@i 2 O=
°73-021 au 20 Ki

trat est reg

48 juillet 1980 modifiant et comp

1973» portant régine général des biens
es sûretéss spécialement en se

jètant la Loi n
régime foncier et immobil
s articles 374 à 386 et se

égine d
pp TRE REA DES
ticle 6. Fait suite au certificat atenregistrement volume rt

ss 2 See de ee

deuxième feuillet.

RAR LEITILILIL TILL LLILELLLELE,)

LELLERELL ILE RE TIRER RIRE
OONOESSION ORDT q

NAIÏRE N°b8/C.0, 4435 A ©
E DE BAIL VINGTACINQ (25) ANS. RTS

LUNLETTELLILLELLLLLLLLLRLLLEERE

conditions reprises

Mimexecution ou la violation d'une des
Afuera de plein droit la résiliation du présent contest #

concessionnaire ordinaire me satis-

r lui ee

après mise en demeures le

par

dses à titre d'indmnité,
rne l'exécution du présent contrats 1®
AIRE ORDINAIRE éans i*
les

8. Pour tout ce qui Conce
LE CONCESSIONN
ZLAIRE, dans

larent élire domiciles E
a zone de et à INGENDE, LA REPUULIQUE DU À
e la Conservation des Titres Immobiliers de la circonser1ptien
ière de Mbandaka à FANS En: JU
uble expéditions 1e Z21/ et # 19923:°
REPUBLIQUE +
TITRES LHMOHILT

À

(
nee et taxes |.
r un montafit

2 REPUBLIQUE DU ZAIRE
dlacar D'ENRÉGISTREMENT LUN

ORIGINAL

Livre d'enregistrement

vol. air Folio #k.
nm t + ï + » ''FLAN TON EV

dun s0ù a n
ae" un " dé 1 t i : | M
Link, 1e L 0 ie n nr . paubi nA re:
Ci de b L 5 ni ' ain à à
MUCEE 24 dat#tin (1 n « ke :Q Kin
de muets «47 D € i n y \+ 464" j tven LPS
POYLONEL "LUE pesu.-611 2 CTP , - ——- - us
in has nt + nov Lu ain r | t
mOHU av 20 b \ ft : “ t vi Pinite
Le (DILPSe-Y..ne a ps kb à 1 sd: k iourashy Le
h mel t ss vi ne Le AU LTÉE À ) nor o 2
NDOUrnt DO7C,0. 240 Te sara Di vies
Düné.sss iunnuil e © him Lente LV ANEESCT NA
FANLEz Can DEL Hodbne nb quatr.
vga OPA Aria Cia

NEED ane M7 € RTL ER Tddasitalses LE
Ge cer GnbE 28 CHÉBALES HÉx vent
darerpie VOTES japé de L'E

bia dia éneG à it

das. Li
ea hi. &

DD DT

ss : 113 unrarre "GouUur
= Vins truquabr

ane pas Ge bte ve
ne Lotus

itan- deu

ED CE SæNnnt
“SD BEA
nisalte Mau BA ee

Mie Le \: Ro, à

